*Confidential Treatment Requested

Exhibit 10.15

AUTO LOAN PURCHASE AND SALE AGREEMENT

 

This Auto Loan Purchase and Sale Agreement ("Agreement") is made on May ___,
2002 (the "Effective Date"), by and between Triad Financial Corporation, d/b/a/
RoadLoans.com, a California corporation with its principal office at 5201 Rufe
Snow Drive, North Richland Hills, TX 76180 ("Correspondent") and E-LOAN, Inc., a
Delaware corporation with its principal office at 5875 Arnold Road, Dublin, CA
94568 ("E-LOAN").

WHEREAS, E-LOAN maintains a website at www.eloan.com, and is engaged in the
business of, among other things, origination and sale of loans to consumers for
the purchase or refinance of motor vehicles ("Loans");

WHEREAS, E-LOAN desires to provide a broad range of available financing for
consumers seeking Loans;

WHEREAS, E-LOAN and Correspondent desire to enter into an arrangement whereby
E-LOAN will sell Loans to Correspondent based on Correspondent's underwriting
criteria;

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, E-LOAN and Correspondent hereby
agree as follows:



1. Sale and Delivery of Loans.

1.1

Sale and Purchase of Loans. From time to time during the Term of this Agreement,
E-LOAN shall sell, assign, transfer, convey and deliver to Correspondent, and
Correspondent shall purchase from E-LOAN, without recourse and on a servicing
released basis, all right, title and interest in and to Loans as provided in
this Agreement.



1.2 Offer. From time to time during the Term of this Agreement, E-LOAN shall
submit, for Correspondent's review and approval, an offer to sell one or more
prospective Loans (each, an "Offer") under the terms of this Agreement. Each
Offer shall be in a format acceptable to Correspondent, and shall include the
items and information set forth on Exhibit A, which shall include the
application relating to each offered Loan and such other information as mutually
agreed by the parties. In determining whether to submit an Offer to
Correspondent, E-LOAN shall apply Correspondent's underwriting and other
criteria for purchase of Loans subject to this Agreement as set forth on Exhibit
B ("Purchase Criteria") to the Loan application, and shall only submit Offers
that E-LOAN reasonably believes satisfy the Purchase Criteria. E-LOAN is not
obligated to offer to sell any Loans or prospective Loans to Correspondent.

1.3 Acceptance. On or before the Offer Expiration set forth on Exhibit A,
Correspondent shall, in its sole discretion, accept or reject the offer, and
shall inform E-LOAN of its decision. In determining whether to accept or reject
an Offer, Correspondent shall apply the Purchase Criteria to each Loan offered
for sale. If Correspondent accepts an Offer, Correspondent shall electronically
transmit to E-LOAN a Confirmation with respect to each prospective Loan to be
purchased. The Confirmation shall include the information set forth on Exhibit
C, and shall include a clear description of the conditions that must be met in
order for Correspondent to purchase the Loan. Transmission of a Confirmation
shall constitute acceptance of E-LOAN's Offer, and Correspondent shall be
obligated to purchase the prospective Loan, provided that all conditions set
forth in the Confirmation are met and the Loan is funded by E-LOAN prior to
expiration of the Confirmation. If E-LOAN does not fund a prospective Loan and
fulfill all conditions set forth in the Confirmation within sixty (60) days of
E-LOAN's receipt of the Confirmation, the Confirmation shall expire, and
Correspondent shall have no obligation to purchase the Loan. E-LOAN agrees that
it will not offer for sale to any person other than Correspondent any Loan for
which a Confirmation has been issued and is outstanding. Upon expiration of a
Confirmation, E-LOAN shall be free to sell or offer to sell the subject Loan to
any other person. In the absence of a Confirmation issued by Correspondent with
respect to a Loan, Correspondent is not obligated to purchase any Loan offered
for sale by E-LOAN.

1.4 Funding and Delivery of Loans. E-LOAN shall use its best efforts to fulfill
all conditions set forth in a Confirmation, and to fund the subject Loans prior
to expiration of a Confirmation; however, E-LOAN is not obligated to fund or
sell any Loans to Correspondent, whether or not a Confirmation has been issued
by Correspondent with respect to the subject Loan. Upon funding of a Loan
subject to a Confirmation, E-LOAN shall immediately deliver to Correspondent,
the loan documents and items set forth on Exhibit D, together with any other
items required by the Confirmation relating to the subject Loan, evidencing
funding and fulfillment of all conditions of the Confirmation ("Required
Documents").

1.5 Payment; Transfer.

With respect to each Loan sold, Correspondent shall pay E-LOAN the amount set
forth on Exhibit E ("Purchase Price"), in the manner, and by the time limits set
forth in Exhibit E. The Purchase Price shall be the principal amount of the
Loan, plus such additional compensation as the parties agree. Upon receipt by
E-LOAN of the portion of the Purchase Price representing the principal balance
of the Loan ("Transfer Date"), the Loan, and all rights, benefits, payments,
proceeds and obligations arising from or in connection with the Loan, together
with any lien or security interest in the vehicle serving as collateral for the
Loan, shall vest in Correspondent. Until the Transfer Date, E-LOAN shall own and
control the application and all documentation relating to a prospective Loan to
be sold. All Loans sold under this Agreement shall be sold without recourse, on
a servicing released basis. With respect to each Loan as to which E-LOAN has not
delivered to Correspondent all Required Documents prior to expiration of the
Confirmation related to such Loan, Correspondent shall have no obligation to
purchase the subject Loan.



2. Covenants.

2.1 Compliance with Law. Each party shall comply with all federal, state and
local laws and regulations applicable to this Agreement and the respective
party's obligations hereunder, including without limitation all consumer
protection laws, the federal Equal Credit Opportunity Act, Real Estate
Settlement Procedures Act, Truth in Lending Act, Fair Credit Reporting Act and
Fair Debt Collection Practices Act and each of their respective regulations
("Applicable Law"). E-LOAN shall provide prior written notice to Correspondent
of any changes to the form documents for Loans, and shall update the forms as
necessary to comply with Applicable Law. Correspondent shall provide prior
written notice to E-LOAN of any changes to the Purchase Criteria, and shall
update the Purchase Criteria as necessary to comply with Applicable Law.



2.2 Post-Closing Payments and Documents. All monies and documents related to a
Loan received by E-LOAN after the transfer of title to any Loan shall be
promptly turned over to Correspondent.

2.3 Limited Power of Attorney. E-LOAN hereby appoints Correspondent, its agents,
employees, successors and assigns, as its attorney in fact, with the full power
of substitution, for the limited purpose of (1) endorsing E-LOAN's name on any
checks, drafts, money orders or other forms of payment payable to E-LOAN that
may come into Correspondent's possession with respect to any Loan purchased by
Correspondent under this Agreement, and (2) executing any form or document
necessary to effectuate the assignment of a Loan in accordance with this
Agreement, or to create, perfect, assign or release a first priority security
interest in a vehicle securing a Loan in favor of Correspondent.

2.4 Non-Discrimination. Correspondent's credit underwriting standards and
Purchase Criteria comply with, and as such standards and Criteria may be revised
from time to time throughout the term of this Agreement shall remain in
compliance with, the anti-discrimination and other requirements of Applicable
Law. E-LOAN's loan origination practices comply with, and as such origination
practices may be revised from time to time throughout the term of this Agreement
shall remain in compliance with, the anti-discrimination and other requirements
of Applicable Law.

2.5 Record Retention.

Each party shall, at its own expense, maintain data, information, records and
documents relating to Loans offered for sale or sold pursuant to this Agreement,
in such manner and for such time period as is required by Applicable Law. Each
party shall cooperate with one another and make such Loan records available to
regulatory authorities to satisfy state or federal audit requirements. If a
party has reasonable grounds to believe a default has occurred under this
Agreement, that party shall have the right to review the records of the other
party upon reasonable notice, provided that the requesting party shall be
entitled to review only those records necessary to determine existence and
extent of the default.





2.6 Performance Reports. Within fifteen (15) days after the end of each calendar
month during the Term of this Agreement, Correspondent shall provide to E-LOAN a
report showing (i) the number of Loans purchased by Correspondent during the
preceding month; (ii) the principal balance of each Loan purchased by
Correspondent during the preceding month; (iii) the number of Loans purchased by
Correspondent since the Effective Date having delinquencies of 30-59 days, 60-90
days, and over 90 days, respectively; (iv) the number of Loans purchased by
Correspondent since the Effective Date that have been charged off; and (v) the
number of Loans purchased by Correspondent since the Effective Date for which
the vehicle securing the Loan has been repossessed, showing the date of each
repossession.

2.7 Mutual Cooperation. During the term of this Agreement, the parties agree to
cooperate with and assist each other, as reasonably requested, in carrying out
the covenants, agreements, duties and responsibilities of one another under this
Agreement, and shall from time to time, execute, acknowledge and deliver such
additional instruments, assignments, endorsements, and documents as may
reasonably be required or appropriate to facilitate the performance of this
Agreement. Both parties shall work together with respect to coordinating the
systems requirements for establishing and maintaining electronic connectivity,
and each party shall bear its own expenses with respect thereto.





2.8 No Solicitation. With respect to each Loan sold to Correspondent under this
Agreement, E-LOAN agrees that for six (6) months from the Transfer Date of the
subject Loan, E-LOAN will not directly solicit the respective borrowers to apply
for, or offer to such borrowers, any auto-secured loan product to refinance the
Loan.

3. Representations and Warranties of the Parties.

As of the date of this Agreement, and throughout the Term, each party hereby
represents and warrants to the other party that:



3.1 Due Organization and Good Standing. Each party is a corporation, duly
organized, validly existing, and is qualified and authorized to transact
business in, and is in good standing under the laws of, the jurisdiction of its
organization and each jurisdiction in which it performs or will perform its
obligations under this Agreement, or is otherwise doing business or is otherwise
exempt under applicable Law from such qualification.

3.2 Authority and Capacity. Each party has the power, authority and capacity to
execute, deliver, and perform its obligations under this Agreement. Each party's
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action. This Agreement constitutes a valid and
legally binding agreement enforceable in accordance with its terms, subject to
bankruptcy laws and other similar laws of general application affecting rights
of creditors and subject to the application of the rules of equity, including
those respecting the availability of specific performance.

3.3 Consent; Litigation. No consent or approval of any other party or any court
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement. There is no
pending claim, cause of action, governmental action or litigation that, if
determined adversely, would affect the party's ability to perform its
obligations hereunder. This Agreement will not result in a default under any
other agreement to which the party is bound.

3.4 Licenses. All necessary qualifications and licenses required by applicable
law to conduct business as contemplated by this Agreement in all states where
Loans are purchased and sold hereunder have been obtained, and will be
maintained in good standing.

4. Additional Representations and Warranties of E-LOAN. As of each and every
Transfer Date, E-LOAN hereby represents and warrants to Correspondent with
respect to each Loan being sold that:

4.1 Valid Loans. Each Loan is bona fide, valid, genuine and legally enforceable
according to its terms and is duly and properly executed by the parties shown as
borrowers who were, to the best of E-LOAN's knowledge, competent and had full
legal capacity to enter into such Loan at the time they executed the same. To
the best of E-LOAN's knowledge, (1) there are no claims or defenses with respect
to any Loan; (2) no Loan, or the obligations of any borrower, guarantor or
surety with respect to any Loan, has been obtained by fraud or fraudulent
representations; (3) no oral or written agreement exists or will exist whereby
any of the terms of any Loan has been varied in any way; (4) the information
provided to Correspondent in connection with each Loan is complete, true and
correct; and (5) none of the borrowers, guarantors or sureties on the Loans are
deceased, and none of such persons are the subject of any bankruptcy or other
legal proceedings.

4.2 Loans Comply with Law. The form of each Loan and the transactions
contemplated by the Loan comply with, and have been entered into in compliance
with, all applicable law, and all required disclosures and notices have been
given in compliance with all applicable law. Any applicable period during which
the borrower may rescind the Loan has expired, and all Loan proceeds have been
fully disbursed.



4.3 No Default.

All payments required under each Loan have been made up to the date the Loan is
sold. There is no default, breach, violation or event of acceleration existing
under the terms of each Loan nor has any event occurred which, upon the giving
of notice or the lapse of time, or both, would constitute a default, breach,
violation or event of acceleration under the Loan.



4.4 Title and Insurance. For each Loan for which the purchase price has been
paid, the certificate of title to each vehicle securing a loan shall list
E-LOAN, Correspondent or its designated nominee (as the parties shall mutually
agree) as the first and only lienholder on the certificate of title application
or registration and on the required physical damage insurance policies and loss
payable clauses relating to the vehicle securing the Loan.

4.5 Origination of Loans. Except as disclosed in writing to Correspondent and
accepted by Correspondent prior to the Closing Date, each Loan has been
originated in accordance with the Purchase Criteria and the terms and conditions
of the applicable Confirmation.

4.6 Status of Loan. The information that appears on E-LOAN's accounting and all
other pertinent records pertaining to any Loan accurately reflect the true
status of each Loan.

4.7 Ownership of Loans. E-LOAN is the sole owner of each Loan and has good and
marketable title thereto, and has the right to assign, sell and transfer the
Loan to Correspondent free and clear of any encumbrance, lien, pledge, charge,
claim or security interest. E-LOAN has not sold, assigned or otherwise
transferred any right or interest in or to the Loan and has not pledged the Loan
as collateral for any debt or other purpose.

4.8 Sale Treatment.

The sale of each Loan shall be reflected on E-LOAN's balance sheet and other
financial statements as a sale of assets by E-LOAN, and E-LOAN shall not take
any action or omit to take any action which would cause the transfer of the
Loans to Correspondent to be treated as anything other than a sale to
Correspondent of all of E-LOAN's right, title and interest in and to each Loan.



4.9 Insurance. Each vehicle securing a Loan is insured against loss under a
policy issued by an insurer reasonably acceptable to Correspondent and qualified
to do business in the state where the vehicle is located, in a form such that it
may be endorsed to Correspondent as loss payee. To the best of E-LOAN's
knowledge, there are no facts or circumstances that could provide a basis for
revocation of, or a defense to any claims made under, any insurance policy
covering a vehicle.

5. Indemnification & Remedies.



5.1 Indemnification. Each party (in such capacity, referred to as "Indemnitor")
shall indemnify and hold the other party and its respective shareholders,
directors, officers, employees, representatives, agents, servants, successors,
and assigns (collectively "Indemnitee") harmless from and shall reimburse
Indemnitee for any losses, damages, deficiencies, claims, causes of action or
expenses of any nature (including reasonable attorneys' fees and expenses)
incurred by Indemnitee arising out of or resulting from any breach of any
warranty, representation covenant or obligation of Indemnitor under this
Agreement.

5.2 Indemnification Procedures. After either party obtains knowledge of any
claim, action, suit or proceeding (collectively a "Claim") for which it believes
is entitled to indemnification under this Agreement, it shall promptly notify
the other party of such Claim in writing within ten (10) days after such
knowledge. Each party shall cooperate with the other in every reasonable manner
(at the Indemnitor's sole expense) to facilitate the defense of any Claim
subject to indemnification hereunder. Indemnitee's failure to promptly notify
Indemnitor of a Claim shall not relieve the Indemnitor from any liability under
this Section to the extent that Indemnitor is not materially adversely affected
by such delay. With respect to each such notice, the Indemnitor shall, at the
Indemnitee's option, immediately take all action necessary to minimize any risk
or loss to the Indemnitee, including retaining counsel satisfactory to the
Indemnitee and take such other actions as are necessary to defend the Indemnitee
or to discharge the indemnity obligations under this Section. If the Indemnitor
does not timely and adequately conduct such defense, the Indemnitee may, at its
option and at Indemnitor's expense, conduct such defense, contest, litigate or
settle the Claim using counsel of its own choice without prejudice to its right
of indemnification under this Section. The Indemnitor shall pay on demand any
liability incurred by the Indemnitee under this Section. The Indemnitor shall
not settle any claim in which the Indemnitee is named without the prior written
consent of the Indemnitee, which consent shall not be unreasonably withheld. The
Indemnitee shall have the right to be represented by counsel at its own expense
in any such contest, defense, litigation or settlement conducted by the
Indemnitor.

5.3 Repurchase. The purchase and sale of Loans under this Agreement shall be
without recourse to E-LOAN, except for the representations, warranties,
covenants and agreements set forth in this Agreement. Notwithstanding the
foregoing, in the event there is a material breach by E-LOAN of any covenant,
representation, warranty or agreement under this Agreement which remains uncured
for ninety (90) days and involves, relates to, or affects any Loan sold to
Correspondent under this Agreement, E-LOAN shall repurchase the affected Loan
from Correspondent for the outstanding balance of principal and accrued but
unpaid interest on such Loan. Upon discovery of a suspected breach,
Correspondent shall provide E-LOAN with written notice specifying the breach. In
the event of such repurchase, Correspondent shall assign the affected Loan to
E-LOAN without recourse and without representation or warranties, expressed or
implied.



5.4 Survival of Remedies. This Section shall survive termination of the
Agreement.

6. Term and Termination.



6.1 Term. Unless this Agreement is terminated earlier as provided below, this
Agreement shall have an initial term of one (1) year commencing on the Effective
Date, and shall automatically renew for successive one (1) year term periods.
The initial term, together with any renewal terms, shall be referred to herein
as the "Term."

6.2 Termination. Notwithstanding the foregoing, this Agreement may be terminated
as follows:

(i) This Agreement may be terminated for convenience, without cause, at any time
during the Term, by either party upon not less than thirty (30) days prior
written notice to the other party; or

(ii) This Agreement may be terminated by either party immediately upon written
notice to the other party (a) if the other party breaches any warranty,
representation, covenant or obligation under this Agreement and fails to cure
such breach within thirty (30) calendar days of receiving written notice of the
breach from the non-breaching party; (b) if a party has reasonable cause to
believe that the other party will not be able to perform its obligations under
this Agreement; (c) if there occurs a change of (25%) or more of the ownership
of the other party; (d) if a material adverse change occurs in the financial
condition of the other party; or (e) if the other party is subject to a
dissolution, receivership, liquidation, insolvency, conservatorship,
consolidation, reorganization, sale of substantially all of its assets,
cessation of business, voluntary or involuntary bankruptcy.

6.3 Effect of Termination; Survival. The termination of this Agreement shall not
affect the rights and obligations of the parties with respect to Loans for which
Confirmations have previously been issued ("Pipeline Loans"), or transactions
and occurrences that take place prior to the effective date of termination, and
Correspondent shall purchase Pipeline Loans as provided in Section 1.3 if all
conditions set forth in the Confirmation are met, except as otherwise provided
by Applicable Law.

7. Customer Privacy and Confidentiality of Information.

7.1 Confidential Information. Each party and their respective affiliates,
directors, officers, employees, authorized representatives, agents and advisors
(including without limitation, attorneys, accountants, consultants, bankers and
financial advisors) shall keep confidential all information concerning the other
party's proprietary business procedures, products, services, operations,
marketing materials, fees, policies or plans and all Nonpublic Personal
Information of the other party that is received or obtained during the
negotiation or performance of the Agreement, whether such information is oral or
written, and whether or not labeled as confidential by such party (collectively
"Confidential Information"). "Nonpublic Personal Information" shall include all
personally identifiable financial information and any list, description or other
grouping of consumers, and publicly available information pertaining to them,
that is derived using any personally identifiable financial information that is
not publicly available, and shall further include all "nonpublic personal
information" as defined by federal regulations implementing the
Gramm-Leach-Bliley Act, as amended from time to time. "Personally identifiable
financial information" means any information a consumer provides to a party in
order to obtain a financial product or service, any information a party
otherwise obtains about a consumer in connection with providing a financial
product or service to that consumer, and any information about a consumer
resulting from any transaction involving a financial product or service between
a party and a consumer. Personally identifiable information may include, without
limitation, a consumer's first and last name, physical address, zip code, email
address, phone number, social security number, birth date, and any other
information that itself identifies or when tied to the above information, may
identify a consumer.

7.2 Use of Confidential Information.

For as long as Confidential Information is in possession of a Party, such party
shall take reasonable steps, at least substantially equivalent to the steps it
takes to protect its own proprietary information, to prevent the use,
duplications or disclosure of Confidential Information, other than, by or to its
employees or agents who are directly involved in negotiating or performing this
Agreement and who are apprised of their obligations under this Section and
directed by the receiving party to treat such information confidentially, or
except as required by law or by a supervising regulatory agency of a receiving
party (with information as to the amount of, and manner of calculating the
Purchase Price redacted where permitted). Neither party shall disclose, share,
rent, sell or transfer to any third party any Confidential Information. The
parties shall use Confidential Information only as necessary to perform this
Agreement.



7.3 Privacy Notice and Privacy Policy.

Each party's Privacy Notices and Privacy Policies are consistent with the
Federal Trade Commission's procedures, rules and regulations, as applicable and
as amended from time to time, and comply with acceptable trade practices.



7.4 Remedies.

Upon the request of the disclosing party, the other party shall promptly return
all Confidential Information received in connection with the transaction, and
shall promptly destroy such materials containing such information (and any
copies, extracts, and summaries thereof) and shall further provide the other
party with written confirmation of such return or destruction upon request. In
the event a party discovers that Confidential Information has been used in an
unauthorized manner or disclosed in violation of this Section, the party
discovering the unauthorized use or disclosure shall immediately notify the
other party of such event, and the disclosing party shall indemnify and hold the
other party harmless from all claims, damage, liability, costs and expenses
(including court costs and reasonable attorneys' fees) arising or resulting from
the unauthorized use or disclosure. In addition, the non- disclosing party shall
be entitled to all other remedies available at law or equity, including
injunctive relief.



8. Miscellaneous.

8.1 Public Announcement. The timing and content of any advertisements,
announcements, press releases or other promotional activity relating to this
Agreement, and the use of each other's name or trademarks shall be subject to
the prior approval of both parties.

8.2 Assignment. Neither party may assign this Agreement without the prior
written consent of the other party.

8.3 No Agency Relationship. The relationship between E-LOAN and Correspondent
shall not be construed as a joint venture, partnership or principal-agent
relationship, and under no circumstances shall any of the employees of one party
be deemed to be employees of the other party for any purpose. This Agreement
shall not be construed as authority for either party to act for the other in any
agency or any other capacity, except as expressly set forth in this Agreement.

8.4 Third Party Beneficiaries.

This Agreement is not intended and shall not be construed to create any rights
or benefits upon any person not a party to this Agreement.



8.5 Costs and Expenses. Unless specifically provided for elsewhere in this
Agreement, each party will bear its own costs and expenses, including legal
fees, accounting fees and taxes incurred in connection with the negotiation and
performance of this Agreement.

8.6 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed given (i)
three business days after being deposited in the U.S. mail, first class, postage
prepaid, (ii) upon transmission, if sent by facsimile transmission, or (iii)
upon delivery, if served personally or sent by any generally recognized
overnight delivery service, to the following addresses:

(a) If to E-LOAN, to:

E-LOAN, Inc.
5875 Arnold Road
Dublin, CA 94568
Attn: John Orta
Facsimile no. (925) 556-2687

with a copy to Edward A. Giedgowd, E-LOAN's Counsel at the same address,
facsimile no. (925)803-3503.

(b) If to Correspondent, to:

RoadLoans.com
5201 Rufe Snow Drive
North Richland Hills, TX 76180
Attn: Chris Goodman
Facsimile no. _____________

With a copy to Debra Glasser, Vice President - Legal, at the same address.



8.7 Entire Agreement. This Agreement, including any exhibits or other documents
attached hereto or referenced herein, each of which is hereby incorporated into
this Agreement and made an integral part hereof, constitutes the entire
agreement between the parties relating to the subject matter hereof and there
are no representations, warranties or commitments except as set forth herein.
This Agreement supersedes all prior understandings, negotiations and
discussions, written or oral, of the parties relating to the transactions
contemplated by this Agreement.



8.8 Modification. This Agreement may not be changed orally but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, or discharge is sought.

8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

8.10 Provisions Severable. If any provision of this Agreement shall be or become
wholly or partially invalid, illegal or unenforceable, such provision shall be
enforced to the extent that its legal and valid and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
permitted assigns.

8.11 Waivers; Cumulative Remedies. No failure or delay by a party to insist upon
the strict performance of any term or condition under this Agreement or to
exercise any right or remedy available under this Agreement at law or in equity,
shall imply or otherwise constitute a waiver of such right or remedy, and no
single or partial exercise of any right or remedy by any party will preclude
exercise of any other right or remedy. All rights and remedies provided in this
Agreement are cumulative and not alternative; and are in addition to all other
available remedies at law or in equity.

8.12 Limitation of Liability. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT
FOR ANY DAMAGES OR CLAIMS FOR LOST PROFITS OR CONSEQUENTIAL, INCIDENTAL OR
PUNITIVE DAMAGES.



8.13 Waiver of Jury Trial. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which together shall be deemed an original, but all of which shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the Effective Date written above.

Triad Financial Corporation, d/b/a/ RoadLoans.com

E-LOAN, Inc.

By:_______________________

By:_______________________

 

Title:_____________________

Title:_____________________

 

Date:_____________________

Date:_____________________




--------------------------------------------------------------------------------




*Confidential Treatment Requested

Exhibit A



Documents to be Submitted by E-Loan with Offers to Sell a Loan



Product:

Loan amount:

Term:



Make*:

Model*:

Year*:

Vehicle Mileage*:

*for refinance Loans only

Primary Applicant Information

:





Co-Applicant Information

:

Primary applicant name:

Primary applicant SSN:

Primary applicant score:

Birthdate:



Co-applicant name:

Co-applicant SSN:

Co-applicant score:

Birthdate:

Current residence:

Home phone number:

Time at current residence:

Rent/Mortgage payment:

Residence status (rent/buy):



If less than 2 years at current residence:

Previous residence:

Time at previous residence:



Current residence:

Home phone number:

Time at current residence:

Rent/Mortgage payment:

Residence status (rent/buy):



If less than 2 years at current residence:

Previous residence:

Time at previous residence:



Name of Employer:

Employer address:

Employer phone:

Occupation:

Time on job:



If less than 2 years with current employer:

Name of previous employer:

Previous employer address:

Previous employer phone:

Previous occupation:

Time on previous job:

Name of Employer:

Employer Address:

Employer phone:

Occupation:

Time on job:



If less than 2 years with current employer:

Name of previous employer:

Previous employer address:

Previous employer phone:

Previous occupation:

Time on previous job:



Gross monthly income:



Gross monthly income:

Offer Expiration: Offer expires in two (2) hours from the time of submittal of
the above information to Correspondent.




--------------------------------------------------------------------------------




*Confidential Treatment Requested

Exhibit B



Purchase Criteria



Applicants to be submitted to RoadLoans.com underwriters for decision:



[ ** ]

[ ** ]

[ ** ]

[ ** ]

[ ** ]

[ ** ]

[ ** ]



Notes:



Customer residence must be in a state in which the correspondence and E-LOAN
have mutually agreed that both parties are willing and able to do business.

Approvals good for 60 days.




--------------------------------------------------------------------------------




*Confidential Treatment Requested

Exhibit C



Information to be Included with Loan Confirmation



The Loan Confirmation will include the following:



For Approvals:

Date and time of the credit decision

Application number

Decisioning Lender contact information

Applicant name (and Co-Applicant, if applicable)

Approved Amount

Maximum Loan to Value % (for new and used)

APR Rate (for new and used)

Term



For Declinations:

Date and time of credit decision

Application number

Decisioning Lender contact information

Applicant name (and Co-Applicant, if applicable)

Up to four (4) ECOA reasons for not approving the application as submitted




--------------------------------------------------------------------------------




*Confidential Treatment Requested

Exhibit D



Required Documents



Note and Security Agreement (estimated)

Note and Security Agreement (final)

Copy of front and back of Documentary Draft

Proof of Insurance

Title Application

Sale Contract (New Vehicle)

Bill of Sale or Buyers Order (Used Vehicle)

Odometer Statement (Used Vehicle)

Warranty Certificate (if applicable)




--------------------------------------------------------------------------------




*Confidential Treatment Requested

Exhibit E



Purchase Price

 

 * With respect to each Loan made, Correspondent shall pay E-LOAN via ACH the
   Principal Balance of each Loan within 48 hours of receipt of the Required
   Documents for such Loan. Payment shall be made into the following collection
   account:

Bank One, NA/E-LOAN, Inc. Collection Account

Account #[ ** ]

Bank One, NA, Columbus, Ohio

ABA [ ** ]

Attn: Kelly Maloney

Calculation and payment of Additional Compensation shall be as shown below.

 * As additional compensation for E-LOAN's performance of Services hereunder,
   Correspondent will pay E-LOAN a fee equal to $[ ** ] ("Origination Fee") for
   each Loan purchased under this Agreement. On or before the 10th of each
   month, Correspondent shall pay E-LOAN the aggregate Origination Fees for all
   Loans made in the prior calendar month pursuant to this Agreement.

 * Accrued interest on each Loan purchased under this Agreement from the Loan
   contract date through the Transfer Date.

*Confidential Treatment Requested




--------------------------------------------------------------------------------


